Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered April 23, 2009) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
*1368It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present—Centra, J.E, Fahey, Peradotto, Garni and Gorski, JJ.